DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 2/24/21, with respect to claims 96-100 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 96-100 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 96, the prior art of record does not teach or suggest a liquid crystal composite tunable device for fast polarization-independent modulation of an incident light beam comprising: two support and function panels, at least one of them coated with a transparent conductive electrode layer; and a composite structure sandwiched between said two panels and made of a liquid crystal and porous microparticles infiltrated with said liquid crystal, where said transparent conductive electrode layer is patterned into pixels and an external field is applied to each pixel separately or to a group of pixels, thereby resulting in said device being pixelated, wherein each said pixel is adjusted to modify polarization, intensity, or phase of an optical beam, thereby turning said device into a spatial or polarization light modulator for improving image quality and creating polarimetric or ellipsometric images.
The prior art of Kim (US 2016/0160557 A1 of record) discloses a liquid crystal composite tunable device for fast polarization-independent modulation of an incident light beam comprising: two support and function panels, at least one of them coated with a transparent conductive electrode layer; and a composite structure sandwiched between said two panels and made of a liquid crystal and porous microparticles infiltrated with said liquid crystal (Kim, Figure 2). Kim fails to disclose that the transparent conductive electrode layer is patterned into pixels and an external field is applied to each pixel separately or to a group of pixels, thereby resulting in said device being pixelated, wherein each said pixel is adjusted to modify polarization, intensity, or phase of an optical beam, thereby turning said device into a spatial or polarization light modulator for improving image quality and creating polarimetric or ellipsometric images. The prior art of Banin (US 2017/0307939 A1 of record) discloses a device where the transparent conductive electrode layer is patterned into pixels and an external field is applied to each pixel separately or to a group of pixels, thereby resulting in said device being pixelated (Banin, Paragraph 0051). Banin also discloses each said pixel is adjusted to modify polarization, intensity, or phase of an optical beam, thereby turning said device into a spatial or polarization light modulator (Banin, Paragraph 0053). However, Banin fails to disclose the formation of polarimetric or ellipsometric images. Having the disclosures of Kim or Banin, it would not be obvious to use either disclosure or a combination thereof to arrive at the claimed limitation, particularly pertaining to polarimetric or ellipsometric images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871